DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 10/29/2019 are acknowledged.  Claims 1, 10-14, 18, 24, 29-40, 42, 44, 54-59, 61-62, 68, 72, 81, 85, 100-101, 106, 108-109, 115 and 119 are pending.  Claims 2-9, 15-17, 19-23, 25-28, 41, 43, 45-53, 60, 63-67, 69-71, 73-80, 82, 84, 86-99, 102-105, 107, 110-114, 116-118 and 120-127 are cancelled with the amendment of 10/29/2019.  Claims 10, 13, 14, 24, 31-37, 54, 58-59, 61-62, 68, 72, 101, 106, 108, 109, 115 and 119 are amended.
Prosecution on the merits commences for claims 1, 10-14, 18, 24, 29-40, 42, 44, 54-59, 61-62, 68, 72, 81, 85, 100-101, 106, 108-109, 115 and 119.

PRIORITY
The instant application, filed 08-09-2019 is a 371 National Stage Application of PCT/US2018/018381, filed 02-15-2018, which claims priority to US Provisional Application No. 62/459,286, filed 02-15-2017.  Thus the earliest possible priority for the instant Application is 02/15/2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 62/459,286, filed 02-15-2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  US Provisional Application No. 62/459,286 does not describe or suggest the genus of claim 44.  US Provisional Application No. 62/459,286 also only discloses SEQ ID NOs: 1-29.  However, claim 100 is directed to an AAV capsid comprising any one of SEQ ID NOs: 9-34.  US Provisional Application No. 62/459,286 does not discloses SEQ ID NOs: 30-34.
Thus instant claims 44 and 100 are afforded priority to PCT/US2018/018381, filed 02-15-2018.  Instant claims 1, 10-14, 18, 24, 29-40, 42, 54-59, 61-62, 68, 72, 81, 85, 101, 106, 108-109, 115 and 119 are afforded priority to US Provisional Application No. 62/459,286, filed 02-15-2017.  

Drawings
The drawings (dated 08/09/2019) are objected to because they contain amino acid sequences longer than 4 amino acids that are not associated with a SEQ ID NO, according to MPEP § 2421-2422, as explained in the SEQUENCE COMPLANCE section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84 (l).
37 CFR 1.84(l) requires
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The text of figures 4A, 4B, 4C, 6, 7, 8, 9A, 10, 11G, 11H, and FIG 15 is illegible/blurry/too small.  Figures 11B, 11H, 12E, 12F have random boxes floating within the drawings.  Applicant is invited to view the current drawings on the public portal in order to view their deficiencies as noted above.  Applicant is also encouraged to view any uploaded replacement drawings in response to this action to ensure the deficiencies noted above are overcome following transfer to the drawings into the Patent Office systems.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

SEQUENCE COMPLIANCE
This application is objected to because the amino acid sequences within Figures 9A, 11A, 14 and 15 (dated 11/25/2019) are not associated with a sequence identifier (a SEQ ID NO) in either the figure or the figure legend. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. MPEP 2422.02 requires, "that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X') must be used, either in the drawing or in the Brief Description of the Drawings." See MPEP § 2421-2422. Applicant must amend the Drawings or the Brief Description of the Drawings on pages 7-10 of the specification filed 08/09/2019 in response to this office action and must confirm that all sequences within the FIGs are in fact included in the sequence listing.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification references www.pymol.org at paragraph [0272] of the published specification.
The Specification is objected to for referencing specific colors indicated within the black and white drawings of record.  For example, paragraphs [0024], [0026], [0029], [0031], [0034] refers to colors such as green-cyan, dark brown, blue, green, cyan, and magenta.  Applicant should delete references to colors in the text of the specification in order to advance prosecution.
Appropriate correction is required.

CLAIMS
Independent claims 1, 29, 44 and 81 are drawn to AAV capsid proteins comprising at least 4 or more modifications at least at residues 262, 263, 264 and 265 of VP1, wherein the numbering is based on the amino acid sequence of AAV1.  
Claim 1 further requires wherein the capsid comprises a single amino acid insertion between residue 266 and 267, of VP1, wherein the numbering is based on the amino acid sequence of AAV1.
Claims 29 and 81 further require wherein the capsid comprises a single amino acid insertion between residue 268 and 269, of VP1, wherein the numbering is based on the amino acid sequence of AAV1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale









Independent claim 85 is drawn to AAV capsid proteins comprising at least 4 or more modifications at least at residues 262, 263, 264, 266 of VP1, wherein the numbering is based on the amino acid sequence of AAV2.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Claim 85 further requires wherein the capsid comprises a single amino acid insertion between residue 261 and 262 of VP1, wherein the numbering is based on the amino acid sequence of AAV2.








    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Independent claim 100 is directed to specific AAV capsid proteins identified by a specific sequence identifier, wherein the claimed sequences are encompassed by independent claims 1, 29, 44, 81 and 82:



CLAIM INTERPRETATION
Currently, independent claims 1, 29, 44, 81 and 85 recite “An adeno-associated virus (AAV) capsid protein” which comprises “a modification” at specific amino acid residues (S262, A263, S264, T265, etc.) based on VP1 numbering “wherein the numbering of each residue is based on the amino acid sequence of AAV1 (SEQ ID NO:1), or the equivalent amino acid residue in in AAV2 (SEQ ID NO:2), AAV3 (SEQ ID NO:3), AAV6 (SEQ ID NO:4), AAV7 (SEQ ID NO:5), AAV8 (SEQ ID NO:6), AAV9 (SEQ ID NO:7) or AAVrh10 (SEQ ID NO:8)” – or similar language.
The instant specification defines “modification” as:

    PNG
    media_image5.png
    148
    396
    media_image5.png
    Greyscale





The claims as currently written do not require any specific amino acid sequence or length.  The claims merely require “some” AAV capsid comprises a modification of the 5-7 recited residues according to a non-specific AAV1 or AAV2 sequence.  The claims are not limited to SEQ ID NO:1 or any listed SEQ ID NO recited in claims, see 112b rejections below for further explanation.

Claim Objections
Claims 54, 61-62, 101, 108-109 are objected to because of the following informalities:  
Claim 54 recites, “An adeno-associated virus (AAV) vector comprising the AAV capsid protein of claim 29.”
Claim 61 recites, “A method of introducing a nucleic acid molecule into a cell, comprising contacting the cell with the AAV virus vector of claim 54.”  Neither claim 54 nor claim 61 recite the AAV virus vector further comprise a nucleic acid molecule.  It would be remedial to amend the claims to require the vector of claim 54 or 61 further comprise a nucleic acid molecule for continuity.
The same objection is made over claim 62.
Claim 101 recites, “An adeno-associated virus (AAV) vector comprising the AAV capsid protein of claim 81.”
Claim 108 recites, “A method of introducing a nucleic acid molecule into a cell, comprising contacting the cell with the AAV virus vector of claim 101.”  Neither claim 101 nor claim 108 recite the AAV virus vector further comprise a nucleic acid molecule.  It would be remedial to amend the claims to require the vector of claim 101 or 108 further comprise a nucleic acid molecule for continuity.
The same objection is made over claim 109.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-14, 18, 24, 29-40, 42, 44, 54-59, 61-62, 68, 72, 81, 85, 101, 106, 108-109, 115 and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Independent claims 1, 29, 44, 81 and 85 are indefinite for the use of parentheticals referring to “(VP1 numbering).”  It is unclear if the claims are requiring the amino acid numbering according to VP1, or if use of VP1 amino acid numbering is the subjective judgement of the user.  Subjective terminology in a claim renders the claim indefinite (MPEP 2173.05(b)).  Deletion of the parentheticals would aid in overcoming this portion of the rejection.
  Independent claims 1, 29, 44, 81 and 85 are indefinite for the use of parentheticals referring to “(SEQ ID NO:1)”, “(SEQ ID NO:2)” “(SEQ ID NO:3)” “(SEQ ID NO:4)” “(SEQ ID NO:5)” “(SEQ ID NO:6)” “SEQ ID NO:7)” and “(SEQ ID NO:8)”.  While the claim places these parentheticals adjacent to AAV1, AAV2, AAV3, AAV6, AAV7, AAV8, AAV9 and AAVrh10, respectively, it is not clear whether the claims are requiring the amino acid sequence encoded by the recited SEQ ID NOs for determining residue position of the claimed modifications, or if use of the recited SEQ ID NOs is the subjective judgement of the user. Given that there are multiple wildtype AAV1 sequences in nature, it is not clear if the skilled artisan must use the claimed SEQ ID to determine residue position of the claimed modifications, or would any wildtype AAV sequence be suitable? Subjective terminology in a claim renders the claim indefinite (MPEP 2173.05(b)).  Deletion of the parentheticals would aid in overcoming this portion of the rejection.
As currently worded, the claims only utilize the recited SEQ ID NOs in an attempt to determine residue positions of the claimed modifications, and do not appear to limit the remainder of the claimed capsid.
Claim 18 is directed to “A method of selectively delivering a nucleic acid molecule of interest to a neuronal cell” which is indefinite because “selectively” is not defined in the claim or the specification, and it appears to be at the subjective discretion of the user.  Subjective terminology in a claim renders the claim indefinite (MPEP 2173.05(b)).  
Claim 24 recites the limitation "the virus vector of clam 11, wherein the virus vector comprises a nucleic acid molecule that encodes" in lines 2-3.  Claim 11 already recites “a nucleic acid molecule.”  Thus it is unclear whether the “a nucleic acid molecule” recited in claim 24 is in addition to the already nucleic acid molecule or if it was attempting to refer back to the original?  There is insufficient antecedent basis for this limitation in the claim.
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.  MPEP2173.05(e).

Claim 68 is directed to “A method of selectively delivering a therapeutic protein or therapeutic RNA to a neuronal cell” which is indefinite because “selectively” is not defined in the claim or the specification, and it appears to be at the subjective discretion of the user.  Subjective terminology in a claim renders the claim indefinite (MPEP 2173.05(b)).  
Claim 72 recites the limitation "or the composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 81 recites, “wherein the numbering of each residue is based on the amino acid sequence of AAV1 (SEQ ID NO:2), or the equivalent amino acid residues in AAV1 (SEQ ID NO:1)” which is unclear.  SEQ ID NO:2 is the amino acid sequence for AAV2 VP1.  Further, since the claimed modifications of S262, A263, S264, T265, A267, and H272 correspond to AAV1, it is not clear whether the claim is attempting to require “wherein the numbering of each residue is based on the amino acid sequence of AAV2 (SEQ ID NO:2), or the equivalent amino acid residues in AAV1 (SEQ ID NO:1)…” or “wherein the numbering of each residue is based on the amino acid sequence of AAV1 (SEQ ID NO:1), or the equivalent amino acid residues in AAV2 (SEQ ID NO:2)”?  
For the purposes of prosecution, the claim is interpreted as “wherein the numbering of each residue is based on the amino acid sequence of AAV1 (SEQ ID NO:1), or the equivalent amino acid residues in AAV2 (SEQ ID NO:2)” in light of the claimed residues which correspond to AAV1.  
Claim 115 is directed to “A method of selectively delivering a therapeutic protein or therapeutic RNA to a neuronal cell” which is indefinite because “selectively” is not defined in the claim or the specification, and it appears to be at the subjective discretion of the user.  Subjective terminology in a claim renders the claim indefinite (MPEP 2173.05(b)).  
Claim 119 recites the limitation "or the composition" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14, 18, 24, 30-40, 42, 54-59, 61-62, 68, 72, 101, 106, 108-109, 115 and 119 are included in the rejection because they depend from a rejected claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 is directed to an AAV capsid comprising modifications at S262, A263, S264, T265, A267 AND an insertion of a single amino acid between S268-N269, all numbering according to VP1 of AAV1, as encoded by SEQ ID NO:1.
Claim 31, dependent upon claim 21, requires the capsid further comprise modifications at Q148, E152, S157, T162, H272, T326, D328, V330, T221, V341 and S345, AND an insertion between residues E152-P153, all numbering according to VP1 of AAV1, as encoded by SEQ ID NO:1
Claim 40 is directed to a AAV capsid according to claim 31, wherein the amino acid sequence of the capsid protein is selected from the group consisting of SEQ ID NOs 16-22.
Thus, SEQ ID NOs 16-22 must include all of the modifications according to both claims 31 and 29, from which it depends.
However, alignment between SEQ ID NO:1 and SEQ ID NOs 18 and 19 show that SEQ ID NOs 18 and 19 do not include all of the modifications according to claim 31 (arrows):

    PNG
    media_image6.png
    414
    853
    media_image6.png
    Greyscale

SEQ ID NO: 18 does not comprise a modification at E152, and SEQ ID NO:19 does not comprise a modification at T331 of VP1, according to AAV1.  Thus, claim 40, comprising SEQ ID NOs 18 and 19, is broader than the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-14, 18, 24 and 44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Application Publication No. 2015/0238550 to McCown, as evidenced by Powell, et al.  Characterization of a Novel Adeno-Associated Viral Vector with Preferential Oligodendrocyte Tropism.  Gene Therapy, 2016. 23:807-814.
With regard to claims 1 and 44, McCown discloses a recombinant chimeric AAV capsid identified as BNP61, also known as Olig001 (Abstract, paragraphs [0061]-[0062], FIG 1).  Oligo001 is encoded by SEQ ID NO:2 therein.  McCown does not show an alignment of Olig001 with AAV1 VP1.
Powell discloses recombinant chimeric AAV capsid Olig001, which is 100% identical to Olig001 of McCown.
Powell is cited as evidence to show McCown’s SEQ ID NO:2, when aligned with AAV1, comprises a modification at amino acid residues S262, A263, S264, T265, A267, S268 and H272, and further comprises a single amino acid residue insertion between G266 and A267, of VP1, according to AAV1.  Residues 201-300 of AAV1 compared to olig001 are shown below, from FIG 3 of Powell:

    PNG
    media_image7.png
    130
    825
    media_image7.png
    Greyscale



A larger section of residues 260-277, corresponding to the variable loop region 1 of the aligned sequences is provided below:





    PNG
    media_image8.png
    402
    451
    media_image8.png
    Greyscale











As can also be shown from FIG 3 of Powell, Olig001 comprises a modification resulting in the amino acid sequence N-G-T-S at positions S262, A263, S264 and T265, which reads on a sequence of X1-X2-X3 and X4, wherein X1 is any amino acid other than S, X2 is any amino acid other than A, X3 is any amino acid other than S, and X4 is any amino acid other than T, according to AAV1.
Thus, McCown anticipates claims 1 and 44.
With regard to claim 10, McCown discloses an AAV capsid comprising Olig001 VP1 (paragraphs [0066], [0068], Example 1).
With regard to claim 11, McCown discloses a viral vector and AAV capsid comprising Olig001, wherein the viral vector further comprises a nucleic acid encoding at least one terminal repeat sequence (paragraphs [0054]-[0058]).
With regard to claim 12, McCown discloses the viral vector in a pharmaceutically acceptable carrier (paragraphs [0009], and [0188]-[0189]).
With regard to claims 13-14 and 24, McCown discloses the viral vector and AAV capsid comprising Olig001 are used to introduce heterologous nucleic acids encapsidated within the capsid into cells, following contacting a cell with the viral vector, including treatment of neurological and/or cardiovascular disorders or defects, wherein the heterologous nucleic acids encode therapeutic proteins or therapeutic RNA (paragraphs [0152]-[0187]).
With regard to claim 18, wherein the AAV vector is used in a method of delivering a nucleic acid to a neuronal cell, following contacting a neuronal cell with the viral vector that encodes the nucleic acid of interest, McCowan discloses the AAV vector is capable of transducing neurons (paragraphs [0039]-[0040], [0191], [0266], [0230]).

Claim(s) 1, 10-14, 18, 24, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 44, 54, 55-59, 61-62, 68, 72, 81, 85, 100, 101, 106, 108-109, 115, 119 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO2015/191508 to Kotin, of record cited on Applicant’s IDS dated 1/13/2021.

    PNG
    media_image9.png
    457
    572
    media_image9.png
    Greyscale
With regard to claims 1, 29, 44, 81, and 85 Kotin discloses generating chimeric AAV virus capsids by swapping out one or more domains from one donor serotype to an acceptor serotype (Abstract, paragraphs [0026]-[0030], [00162], [00163], [00168], [00203]).  See FIG 8 of Kotin below:








Kotin discloses the domains that can be swapped include one or more variable domains I-IX (illustrated above in FIG 8), and/or CNS-variable domains (VRI-CNS to VRXII-CNS), as illustrated by FIG 6 of Kotin (paragraphs [00162]- [00163], [00255]-[00260], Examples 4-8, FIGs 4, 5, 7, 8, 9, 10) .  Kotin discloses generating the chimeric AAV capsids by alignment of VP1 peptide sequences of different serotypes to align the variable regions between serotypes, identifying a donor variable sequence from one AAV capsid serotype and replacing the corresponding variable sequence in the acceptor AAV capsid (Examples 4-9, [00162]- [00163], [00506], [00507]).  
In particular, Kotin discloses generating chimeric AAV capsids by swapping the variable regions from AAV2 (SEQ ID NO: 435) with the corresponding VRI from AAV7 (SEQ ID NO:442), AAV8 (SEQ ID NO:440), AAV9 (SEQ ID NO:436), AAVrh10 (SEQ ID NO:438) (Examples 4-8, FIGs 4, 6, 10).  Kotin discloses additional donor and/or acceptor sequences include AAV1 (SEQ ID NO:431), paragraph [0014]).
Analysis of Kotin’s FIGs 4 and 6 show Variable Region I (VR1) corresponds to amino acids 260-271 of VP1 of AAV1 (translated from Kotin SEQ ID NO:1), which overlaps with CNS variable region V (VRV-CNS), corresponding to amino acids 263-273 of VP1 of AAV1.  Alignment of VP1 sequences from AAV1, AAV2, AAV7, AAV8, AAV9 and AAVrh10 corresponding to the VRI/VRV-CNS is provided below:

    PNG
    media_image10.png
    247
    807
    media_image10.png
    Greyscale






Kotin discloses swapping of one domain for another domain can result in insertions/deletions of the original domain when the domains do not have the same number of amino acid residues (paragraphs [0019]-[0020]).  Instantly claimed S262, A263, S264, T265, A267, S268 and H272 correspond to Kotin’s S263, A264, S265, T266, A268, S269 and H273.
For example, with regard to instant claims 1, 29, 81 and 44,  insertion of the 13 residue VRV-CNS from AAVrh10 (NGTSGGTNDNTY) or AAV8 (NGTSGGATNDNTY) into the corresponding 12 residue VRV-CNS of AAV1 results in a modification at Kotin’s S263, A264, S265, T266, A268, S269 and H273, which corresponds to instantly claimed S262, A263, S264, T265, A267, S268 and H272, and a single amino acid G insertion between Kotin’s AAV residues G267 and A268 (instantly claimed G266 and A267), and a single amino acid T insertion between Kotin’s AAV1 residues S269 and N270 (instantly claimed S268 and N269):

    PNG
    media_image11.png
    131
    738
    media_image11.png
    Greyscale




As can be shown above, insertion of the 13 residue VRV-CNS from AAVrh10 or AAV8 results in a modification resulting in the amino acid sequence N-G-T-S at positions S262, A263, S264 and T265, which reads on a sequence of X1-X2-X3 and X4, wherein X1 is any amino acid other than S, X2 is any amino acid other than A, X3 is any amino acid other than S, and X4 is any amino acid other than T, according to AAV1.
Thus, Kotin anticipates claims 1, 29, 81 and 44.
With regard to instant claim 85, insertion of the 13 residue VRV-CNS from AAVrh10 (NGTSGGTNDNTY) or AAV8 (NGTSGGATNDNTY) into the corresponding 11 residue VRV-CNS of AAV2 results in a modification at Kotin’s S262, Q263, S264, A266, S267 and H271, which corresponds to instantly claimed S262, Q263, S264, A266, S267, and H271, and at least one amino acid insertion between Kotin’s AAV residues S261 and S262 (instantly claimed S261 and S262):

    PNG
    media_image12.png
    110
    721
    media_image12.png
    Greyscale




Thus, Kotin anticipates claim 85.
With regard to instant claims 10-11, 54-55, and 101, Kotin discloses the chimeric capsid proteins are assembled into viral vectors comprising AAV capsids, wherein the viral vectors comprise a nucleic acid comprising as least one terminal repeat (paragraphs [0026, [00146]-[0152], [00162], 00350]).
With regard to claims 12, 59, and 106 Kotin discloses the viral vectors can be formulated as pharmaceutical compositions (paragraphs [00353], [00414]-[00439]). 
With regard to claim 56 Kotin discloses the viral vector may comprise an AAV terminal repeat paragraphs [00146]-[00152], [00286], [00319], [00322]).
With regard to claim 57, Kotin discloses the viral vector may comprise a non-AAV terminal repeat [00149]-[00151]).
With regard to claims 13, 14, 18, 24, 58, 61, 62, 68, 72, 108, 109, 115, 119, Kotin discloses the nucleic acid encoded within the viral vector encodes a heterologous nucleic acid encoding a therapeutic peptide or RNA (paragraphs [00246]-[00248], [00261]-[00275]).  Kotin further discloses the viral vectors comprising the AAV capsids are used in methods to introduce the nucleic acids into cells, and for methods of treating neurological and/or cardiovascular disorders (paragraphs [00249]-[00260], [00414]-[00415], [00440]-[00462]).
With regard to claim 30, exchange of the AAV8 or AAVrh10 VRV-CNS variable region for the corresponding region of AAV1 VP1 results in a modification at amino acid H272, at iterated above for claim 29.
With regard to claims 33 and 36, exchange of the AAVrh10 VRV-CNS variable region for the corresponding region of AAV1 VP1 results in at least one of S262N, A263G, S264T, T265S and A267S, and a single T residue insertion between S268 and N269:

    PNG
    media_image11.png
    131
    738
    media_image11.png
    Greyscale




Claims 31, 32, 34, 35 and 37 require further modifications to specific residues relative to AAV1.  
When designing the chimeric capsid proteins therein, Kotin discloses the chimeric proteins can be produced by exchanging individual discrete regions, multiple discrete regions or larger entire portions (hemimers, gapmers, wingmers or blockmers) between donor and acceptor capsids (paragraphs [00161]-[00165], [00168]-[00169], [00190]-[00203], [000575], [000577], Examples 4-9). FIG 6 of Kotin identifies CNS-specific variable regions from VP1 serotypes that are useful for targeted exchange.  Kotin aligns VP1 of AAVrh10 and AAV8 in FIG 6, but not AAV1, although Kotin contemplates AAV1 can be a donor or acceptor capsid (paragraphs [0014], [0026]-[0030]).

    PNG
    media_image13.png
    378
    939
    media_image13.png
    Greyscale
As noted above for claim 29, swapping VRV-CNS of AAVrh10 for the corresponding sequences in AAV1 results in the claimed modifications of claim 29.  Alignment of the CNS-specific variable regions I-IV from FIG 6 of AAVrh10 and AAV8 with AAV1 is produced below:







    PNG
    media_image14.png
    376
    971
    media_image14.png
    Greyscale








    PNG
    media_image15.png
    147
    963
    media_image15.png
    Greyscale




Claim 31 requires wherein the AAV capsid protein further comprises a modification at amino acids residues Q148, E152, S157, T162, H272, T326, D328, V330, T331, V341 and S345, and a single amino acid insertion between residues E152 and P153.  
Claim 34 requires wherein the AAV capsid protein comprises the modification of at least one of Q148P, E152R, S157T, T162K, H272T, T326Q, D328E, V330T, T331K, V341I and S345T.
Claim 37 requires wherein the modification results in an insertion of a single S residue between E152 and P153.
	Exchange of AAVrh10 VRIII-CNS with the corresponding AAV1 sequences results in a modification at amino acids residues Q148P, E152R, S157T, T162K with a single S residue insertion between residues E152 and P153. Exchange of VRV-CNS of AAVrh8 results in a modification at H272T.  Exchange of VRVI-CNS of AAVrh10 with the corresponding AAV1 sequences results in modifications at residues T326Q, D328E, V330T, and T331K. Exchange of multiple VR-CNS segments, from VRIII-CNS through VRVII-CNS with the corresponding AAV1 sequences results in modifications of Q148P, E152R, S157T, T162K, H272T, T326Q, D328E, V330T, T331K, V341I and S345T, with a single S residue insertion between residues E152 and P153.  Thus, Kotin anticipates claims 31, 34 and 37.
Claim 32 requires wherein the AAV capsid protein further comprises a modification at amino acid residues L188, S205, N223, A224 and H272.
Claim 35 requires wherein the AAV capsid protein comprises the modification of at least one of L188I, S205A, N223S, A224S and H272T.
Exchange of AAVrh10 VRIIV-CNS through VRV-CNS with the corresponding AAV1 sequences results in a modification at amino acids residues L188I, S205A, N223S, A224S, and H272T. Thus, Kotin anticipates claims 32 and 35.
With regard to claims 38 and 100, SEQ ID NO:388 of Kotin is 100% identical to instantly claimed SEQ ID NO: 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38, 39, 40 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/191508 to Kotin, of record cited on Applicant’s IDS dated 1/13/2021, as applied to claims 29 and 38 above.  Claims 38, 39 and 100 encompass embodiments comprising SEQ ID NO:9 and SEQ ID NOs: 14 and 21. SEQ ID NOs 14 and 21 are identical.
Kotin is applied as in the 102 rejection above, the content of which is incorporated herein in its entirety.  Kotin discloses chimeric AAV capsid proteins according to claim 29, wherein an AAV1 chimeric capsid comprises AAVrh10 VI or VRV-CNS sequences that had been substituted for the corresponding AAV sequences, resulting in modifications as residues S262, A 263, S264, T265, and A267, and a single amino acid insertion between S268 and N269.
Kotin discloses the domains that can be swapped include one or more variable domains I-IX (illustrated above in FIG 8), and/or CNS-variable domains (VRI-CNS to VRXII-CNS), as illustrated by FIG 6 of Kotin (paragraphs [00162]- [00163], [00255]-[00260], Examples 4-8, FIGs 4, 5, 6, 7, 8, 9, 10) .  Kotin discloses generating the chimeric AAV capsids by alignment of VP1 peptide sequences of different serotypes to align the variable regions between serotypes, identifying a donor variable sequence from one AAV capsid serotype and replacing the corresponding variable sequence in the acceptor AAV capsid (Examples 4-9, [00162]- [00163], [00506], [00507]).  
In particular, Kotin discloses generating chimeric AAV capsids by swapping the variable regions from AAV2 (SEQ ID NO: 435) with the corresponding VRI from AAV7 (SEQ ID NO:442), AAV8 (SEQ ID NO:440), AAV9 (SEQ ID NO:436), AAVrh10 (SEQ ID NO:438) (Examples 4-8, FIGs 4, 6, 10).  Kotin discloses additional donor and/or acceptor sequences include AAV1 (SEQ ID NO:431), paragraph [0014]). .  Alignment of VP1 sequences from AAV1, AAV2, AAV7, AAV8, AAV9 and AAVrh10 corresponding to the VRI/VRV-CNS is provided below:

    PNG
    media_image10.png
    247
    807
    media_image10.png
    Greyscale







    PNG
    media_image16.png
    287
    805
    media_image16.png
    Greyscale
Exchange of discrete VR1 domain of AAVrh10 (QISNGTSGGSTND) for the corresponding residues into AAV1 of Kotin (QISSASTGASND) of results in a peptide with 100% identity to instantly claimed SEQ ID NO:9:





    PNG
    media_image17.png
    279
    797
    media_image17.png
    Greyscale






    PNG
    media_image18.png
    281
    801
    media_image18.png
    Greyscale







    PNG
    media_image19.png
    281
    810
    media_image19.png
    Greyscale







    PNG
    media_image20.png
    64
    325
    media_image20.png
    Greyscale


It would have been obvious to the skilled artisan to follow the guidance of Kotin to swap an entire variable region, including variable region 1 of AAV1 with the variable region of AAVrh10.  Kotin provides the discrete amino acid sequences, expressly discloses how to align the sequences, and suggests exchanging VRI (Examples 4-8, FIGs 4, 5, 6, 7, 8, 9, 10).  The combination of these teachings would result in an amino acid sequence according to instant claimed SEQ ID NO:9.  MPEP 2143(A)(I).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as generating chimeric AAV capsid proteins by exchanging specific variable regions was known in the art at the time of the invention.

    PNG
    media_image21.png
    200
    549
    media_image21.png
    Greyscale
Exchange of discrete VR1 domain of AAVrh10 (QISNGTSGGSTND) for the corresponding residues into AAV8 of Kotin (QISNGTSGGATND) results in a peptide with 100% identity to instantly claimed SEQ ID NO:14 and 21:






    PNG
    media_image22.png
    202
    548
    media_image22.png
    Greyscale







    PNG
    media_image23.png
    484
    544
    media_image23.png
    Greyscale














It would have been obvious to the skilled artisan to follow the guidance of Kotin to swap an entire variable region, including variable region 1 of AAV8 with the variable region of AAVrh10.  Kotin provides the discrete amino acid sequences, expressly discloses how to align the sequences, and suggests exchanging VRI (Examples 4-8, FIGs 4, 5, 6, 7, 8, 9, 10).  The combination of these teachings would result in an amino acid sequence according to instant claimed SEQ ID NO:14 and 21.  MPEP 2143(A)(I).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as generating chimeric AAV capsid proteins by exchanging specific variable regions was known in the art at the time of the invention.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633